Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-4,6,9 and 12-13  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4 and 6 of copending Application No. 16/953814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 1,4 and 6 of copending Application No. 16/953814 encompass the limitations of the instant claims 1,3-4 and 6 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,9  and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki et al (PG-PUB#2015/0075748)
a first cooling plate (40)  including a first coolant flow path (41)) formed therein; a heating source (32) mounted on the first cooling plate and including a plurality of light emitting elements (31)  so as to heat the inspection object (substrate “S”); a transparent member (50) provided on the heating source (32)and transmitting light output from the heating source (32); a second cooling plate (11)  located above the transparent member ( 50) for  holding the inspection object and including a second coolant flow path (54) formed therein; and a transparent resin layer (53)  filled between the first cooling plate (40) and the transparent member (50)  so as to cover the heating source (32). Suzuki et al do not specifically mention about a second cooling plate (11) provided on the transparent member (50) However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognized that to position  the second cooling plate (11) on the transparent member (50) for the purpose of focusing the light beam from the LEDs to the Substrate (S)  in order to avoid heat transfer loss to the substrate.
As to claims 3 and 9, it appears that the second coolant flow path (54) is formed inside the second cooling plate (11).
 Claims 5 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki et al (PG-PUB#2015/0075748) in view of Harnden, Jr. (Pat# 3,742,174).
	As to claims 5 and 11,  Suzuki discloses a stage as mentioned in claims 1 and  but Suzuki does not disclose each of the light emitting elements includes a lens provided on a light emitting part.
	Harnden , Jr. discloses a LED (64) including a lens (64a) as shown in figure #2.
.
8.	Claims 2,4,7-8 and 10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose a reflective part provided on a side portion of the transparent member and configured to reflect light output from the heating source to an inside of the transparent member as recited in claim 2 and in combination with other claimed elements as recited in claim 1.
	The prior art does not disclose a heat absorption film provided on a bottom surface of the second cooling plate as recited in claims 4 and 10 and in combined with other claimed elements as recited in claim 1 and 6.
The prior art does not disclose a reflective part provided on a side portion of the transparent resin layer and configured to reflect light output from the heating source to an inside of the transparent resin layer as recited in claim 7 and in combination with other claimed elements as recited in claim 6. Claim 8 depends from objected claim 7, therefore it is also objected.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kasai et al (pat#11,221,358) disclose Placement Stand And Electronic Device Inspecting Apparatus.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867